                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 TOTAL QUALITY LOGISTICS, LLC,                 :      Case No. 1:19-cv-23
                                               :
        Plaintiff,                             :      Judge Timothy S. Black
                                               :
 vs.                                           :
                                               :
 WILLIAM J. RIFFE, et al.,                     :
                                               :
        Defendants.                            :

             ORDER GRANTING PLAINTIFF’S RENEWED MOTION
                 FOR PRELIMINARY INJUNCTION (Doc. 28)

       This civil case is before the Court on Plaintiff’s renewed motion for preliminary

injunction (Doc. 28) and the parties’ responsive memoranda (Docs. 36, 42, 43).

                                 I.      BACKGROUND

       Plaintiff Total Quality Logistics (“TQL”)’s renewed motion for preliminary

injunction seeks to enjoin former employee, William “Ross” Riffe, from further violating

the terms of his “Employee Non-Compete, Confidentiality, and Non-Solicitation

Agreement” (“Non-Compete Agreement”), and seeks to prohibit Defendants Del Mar

Packing, LLC, Del Mar Farms (collectively “Del Mar”), and Hustle Logistics, LLC

(“Hustle”) from misappropriating TQL’s trade secrets and tortiously interfering with

TQL’s contractual relationship with Riffe. (Doc. 28).

       TQL is an Ohio limited liability company with its principal place of business in

Cincinnati, Ohio. (Doc. 2 at ¶ 14). TQL provides freight brokering and third-party

logistics services to customers in the continental United States. (Id. at ¶ 3). Riffe, a
Kentucky resident, was employed by TQL from January 9, 2012 until he voluntarily

terminated his employment on July 6, 2018. (Id. at ¶¶ 3, 6, 15, 32). While at TQL, Riffe

held several job titles, including Logistics Account Executive Trainee (“Broker

Trainee”), Logistics Account Executive (“Broker”), and Sales Group Leader. (Id. at ¶ 3).

During his time at TQL, Riffe participated in a training program (provided to all Broker

Trainees) on topics including TQL’s services, pricing structure, sales strategies,

customers, and general operations. (Id. at ¶ 4). Riffe’s work exposed him to TQL’s trade

secrets and confidential information, such as financial records, terms of business

dealings, and customer lists. (Id. at ¶¶ 5, 36). While at TQL, Riffe had extensive contact

with TQL customer, Del Mar, whose point of contact was Brian Wright. (Id. at ¶ 5).

       When Riffe began his employment with TQL in 2012, he signed a Non-Compete

Agreement, which contains the following one-year restrictive covenant:

              Employee will not directly or indirectly, own, operate,
              maintain, consult with, be employed by (including self-
              employment), engage in, or have any other interest (whether as
              an owner, shareholder, officer, director, partner, member
              employee, joint venturer, beneficiary, independent contractor,
              agent, or any other interest) in any Competing Business (as
              defined below), except the ownership of less than 1 % of the
              outstanding equity securities of any publicly-held corporation
              or entity; and

              Employee will not directly or indirectly, either as an
              employee, agent, consultant, contractor, officer, owner, or in
              any other capacity or manner whatsoever, whether or not for
              compensation, participate in any transportation-intermediary
              business that provides services in the Continental United
              States, including but not limited to any person or organization
              that provides shipping, third-party logistics, freight brokerage,
              truck brokerage, or supply-chain management services . . .


                                             2
(Id. at 23-24 ¶ 9(b)(i)-(ii)). The Agreement defines the term “Competing Business” as

“any person, firm, corporation, or entity that is engaged in shipping, third-party logistics,

freight brokerage, truck brokerage, or supply-chain management services in the

Continental United States.” (Id. at 25 ¶ 9(f)). The Agreement also prohibits Riffe from

soliciting any TQL customers or motor carriers, taking action to divert business from

TQL, interfering with or attempting to disrupt TQL’s relationships, or soliciting TQL

employees or former employees. (Id. at 24 ¶ 9(b)(iii)-(v)). Moreover, the Agreement

protects against disclosure of TQL’s confidential information, with Riffe agreeing not to

use or disclose confidential information to any individual or business other than TQL,

and to return confidential information in his possession upon termination of employment.

(Id. at 22 ¶¶ 5-6, 24 ¶ 9(c)).

       After Riffe left TQL, he began working for Del Mar, a TQL customer. (Id. at

¶¶ 5-6). Plaintiff’s complaint alleges that shortly after Riffe’s departure, TQL noticed a

sharp decline in business generated by Del Mar and at least one other TQL customer. (Id.

at ¶¶ 7, 49). TQL later learned that Del Mar had begun using the brokering services of a

new, California limited liability company—“Hustle”—formed by TQL’s contact at Del

Mar, Brian Wright. (Id. at ¶¶ 8, 20, 51). TQL’s complaint notes that Hustle received

brokerage authority from the Federal Motor Carrier Safety Administration (FMCSA)

sixteen days after Riffe left TQL. (Id. at ¶ 51). The complaint also alleges that Hustle’s

website lists the same phone and fax numbers as Del Mar, and that Brian Wright is listed

as the registrant for Hustle on the California Secretary of State’s website. (Id. at ¶ 52).

In addition, TQL alleges that Wright is listed as Hustle’s manager in a 2018 Statement of

                                              3
Information form. (Id. at ¶ 53). Based on these facts, TQL asserts that Riffe assisted in

forming Hustle, a direct competitor of TQL, by using TQL’s confidential information and

trade secrets, and solicited TQL’s customers, including Del Mar. (Id. at ¶ 56). Further,

TQL alleges that Riffe is actually working for both Del Mar and Hustle, in a position that

is substantially similar to his position as a broker for TQL. (Id. at ¶ 57). The complaint

seeks injunctive relief based on a breach of contract claim asserted against Riffe for

violating his Non-Compete Agreement (Count II) (Id. at ¶¶ 66-70), and also seeks

injunctive relief based on claims asserted against Del Mar and Hustle for tortious

interference with a contract and violation of the Ohio Uniform Trade Secrets Act, Ohio

Revised Code § 1333.61, et seq. (Counts III-IV) (Id. at ¶¶ 71-82).

       TQL filed its complaint in the Clermont County Court of Common Pleas, which

entered a temporary restraining order in December 2018 (Doc. 1-1 at 128), prior to

Defendants’ removal of the case on January 8, 2019 (Doc. 1). After removing the case,

Defendants filed a motion to dissolve the temporary restraining order. (Doc. 5). This

Court denied the motion as moot, finding the restraining order had already expired.

(Doc. 8). Then, on May 31, 2019, the Court set a case schedule, allowing for discovery

and setting a deadline by which Plaintiff could renew its motion for preliminary

injunction, originally filed in state court.

       Now, in Plaintiff’s renewed motion for preliminary injunction, TQL reasserts its

prior request to enjoin Riffe from further violating his Non-Compete Agreement and to

enjoin Del Mar and Hustle from misappropriating TQL’s trade secrets and tortiously

interfering with TQL’s contractual relationship with Riffe. (Doc. 28).

                                               4
                            II.     STANDARD OF REVIEW

       Plaintiff bears the heavy burden of demonstrating its entitlement to injunctive

relief. The purpose of a preliminary injunction is to preserve the status quo pending a

final decision on the merits. Louisiana-Pacific Corp. v. James Hardie Bldg. Prods., 928

F.3d 514, 517 (6th Cir. 2019) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,

22 (2008)). An “injunction is an extraordinary remedy which should be granted only if

the movant carries his or her burden of proving that the circumstances clearly demand it.”

Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

Accordingly, Plaintiff must establish its case by “clear and convincing evidence.” Ohio

A. Phillip Randolf Inst. v. Husted, 350 F. Supp. 3d 662, 670 (S.D. Ohio 2018) (citing

Damon’s Rests., Inc. v. Eileen K. Inc., 461 F. Supp. 2d 607, 621 (S.D. Ohio 2006)). In

other words, Plaintiff’s evidence must “more than outweigh the [opposing] evidence” and

must “persuade the court that its claims are highly probable.” Id.

       Nevertheless, Plaintiff need not “prove [its] case in full.” Total Quality Logistics,

LLC v. III’s Hotshot, Inc., No. 1:17-cv-352, 2017 WL 5972001, at *2 (S.D. Ohio Dec. 1,

2017) (citing Certified Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d

535, 542 (6th Cir. 2007)). “[I]t is ordinarily sufficient if the plaintiff has raised questions

going to the merits so serious, substantial, difficult and doubtful as to make them a fair

ground for litigation and thus for more deliberate investigation.” Id. (quoting Northeast

Ohio Coalition v. Husted, 696 F.3d 580, 591 (6th Cir. 2012)).

       In determining whether to grant injunctive relief, courts weigh the following four

factors: “(1) whether the movant has a strong likelihood of success on the merits;

                                               5
(2) whether the movant would suffer irreparable injury absent the injunction; (3) whether

the injunction would cause substantial harm to others; and (4) whether the public interest

would be served by issuance of an injunction.” Louisiana-Pacific Corp., 928 F.3d at 517.

When a plaintiff shows some likelihood of success on the merits, a court should balance

these factors rather than tally them. Id. (citing S. Glazer’s Distribs. of Ohio, LLC v.

Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017)). Although no one factor is

controlling, “a court must not issue a preliminary injunction where the movant presents

no likelihood of merits success.” Id.; Gonzales v. Bd. of Med. Exam’rs, 225 F.3d 620,

625 (6th Cir. 2000).

                                    III.   ANALYSIS

A.     Likelihood of Success on the Merits

       a.     Claims against Riffe

       Plaintiff’s renewed motion for preliminary injunction seeks to enjoin Riffe from

further violating his Non-Compete Agreement with TQL, specifically alleging that Riffe

breached the Agreement by leaving TQL to work for Del Mar and Hustle, soliciting TQL

customers, and sharing TQL’s confidential information and trade secrets. (Doc. 28 at 26-

27). In short, TQL argues that Hustle, the brokerage firm created by Del Mar employee,

Brian Wright, is not a distinct entity, but rather, an in-house freight brokerage for Del

Mar. (Doc. 28 at 21-22). Thus, TQL argues that although Riffe purports to work as a

sales assistant for TQL customer, Del Mar, he is in reality, working as a broker for

Hustle—a direct competitor—in violation of his Non-Compete Agreement. (Id.). TQL’s

evidence supporting this theory consists of discussions between Riffe and Wright leading

                                              6
up to Riffe’s departure from TQL, e-mails Wright sent to both Riffe and two Hustle

employees, as well as certain facts showing the interconnectedness of Hustle and Del

Mar. (Id. at 11-19).

      For example, in his deposition, Riffe testified that he began discussing the

possibility of leaving TQL for Del Mar with Wright in spring of 2018. (Riffe Depo. at

43). Wright was also considering starting his own brokerage firm around the same time.

(Wight Depo. at 85). Wright was admittedly aware of Riffe’s non-compete Agreement.

(Id.). He forwarded a copy of Riffe’s Non-Compete Agreement to an attorney-

acquaintance for review who advised that Riffe was “pretty well screwed,” as the

Agreement “[c]over[ed] just about every single option,” including the possibility of Riffe

working for Wright “in-house” so long as he was “engaged in the role of managing or

arranging ‘transportation.’” (Wright Depo. at 160-162).

       A few weeks before Riffe left TQL for Del Mar, Wright sent Riffe a text message

asking him “[are] [y]ou ready for July 2nd?” to which Riffe responded that he was,

“[n]ervous but still ready to make some dang money.” (Doc. 43 at 1). One week later,

Wright texted Riffe again telling him, “mark your calendar” for July 2nd. (Doc. 28 at

12). Riffe responded by asking “are we ready?” -- to which Wright replied that he had

“cash in the bank, Surety bond, BOC 3 form, DOT #, MC #, And the best broker in the

business.” (Doc. 28 at 12; Riffe Depo. at 141) (emphasis added). TQL asserts that this

conversation was in refence to Wright’s formation of Hustle, which Riffe would be

joining. (Doc. 28 at 12).



                                            7
       TQL also points to e-mails sent from Wright to both Riffe and Hustle employees

Scott Campbell and Heriberto Hernandez during Riffe’s employment at Del Mar. (Doc.

28 at 16). One such exchange involved coordinating a shipment of cantaloupe to an end

customer. (Riffe Depo. at 62-73). During his deposition, Riffe explained that his role as

a sales assistant would have been to stay apprised of the source of the fruit and the sale

price. (Riffe Depo. at 71-72). Wright also forwarded an e-mail from a TQL customer

asking if he wanted “to handle freight?” to Hernandez, Campbell, and Riffe. (Riffe

Depo. at 76). Wright’s e-mail message asked for “rates and redemption,” which Riffe

understood to be asking, in part, for shipping rates. (Riffe Depo. at 76-78). Riffe later

testified that it was not unusual to receive e-mails about types of produce and case counts.

(Riffe Depo. at 84).

       TQL further asserts that when Riffe left TQL, he took home everything from his

desk, including statistics related to loads, sales, and on-time deliveries TQL had

generated for Del Mar, orientation materials, training materials, and notebooks full of

notes taken over the course of Riffe’s employment at TQL. (Riffe Depo. at 118-136).

Riffe stated in an affidavit that he put the materials in a spare room of his home and did

not touch them for a year. (Doc. 42 at 4). Riffe has since returned the materials. (Id.).

       To demonstrate the interconnectedness of Del Mar and Hustle, Plaintiff points out

that the Del Mar website refers visitors to contact Anthony Wright, Scott Campbell, and

Heriberto Hernandez. These three plus Riffe constitute the entirety of Del Mar Packing’s

sales team that Brian Wright oversees. (Wright Depo. at 42-43). Wright testified in his

deposition that he started the brokerage firm Hustle, with the help of Campbell and

                                              8
Hernandez. (Wright Depo. at 113, 129). Wright is the sole member of Hustle and is

listed as the registrant of Hustle on the California Secretary of State’s website. (Wright

Depo. at 134). Wright has both a Hustle and Del Mar e-mail address. (Wright Depo. at

48, 115-16). Prior to the instant litigation, Hustle’s website listed the same phone and fax

numbers as Del Mar Packing, though the numbers have since changed. (Wright Depo. at

65-66, 71). Hustle does not pay for any employee benefits, nor does it separately pay for

internet, utilities, or rent. (Wright Depo. at 119-21). Wright testified that Hernandez and

Campbell regularly broker on behalf of Hustle from Del Mar’s address in Patterson,

California (Wright Depo at 118), although Hustle is working on getting its own space

(Wright Aff. at ¶ 6). Wright testified in his deposition that neither Campbell nor

Hernandez had any brokering experience prior to Wright’s formation of Hustle. (Wright

Depo. at 70-71, 113). Wright stated that he learned how to start a brokerage from a free

PowerPoint presentation available on “DAT.com,” but did not undergo any other

training. (Id. at 92, 113).

       Riffe described his job duties as a sales assistant with Del Mar as assisting with

daily sales by helping to process invoicing and perform other basic accounting tasks,

conduct inventory management, research market pricing for fruit sales, and manage

rejected fruit shipments. (Riffe Aff. ¶ 8; Wright Aff. ¶ 17). However, the job duties were

not formalized, and at one point in his deposition, Wright stated that “[t]he

responsibilities of a salesperson in the produce industry” sometimes involve “arrang[ing]

freight for a customer,” responding in the affirmative when specifically asked if Riffe

“does that.” (Wright Depo. at 164).

                                             9
       Based on the facts above, the Court finds that Plaintiff has demonstrated a high

probability that Riffe has breached his Non-Compete Agreement. To reiterate, Riffe’s

Agreement with TQL prohibits him from “participat[ing] in any transportation-

intermediary business that provides services in the Continental United States” either

“directly or indirectly” as an employee, consultant, or otherwise, with or without

compensation for a one-year period. (Doc. 2 at 23-24 ¶ 9(b)(i)-(ii)). Thus, although

Plaintiff goes to great lengths attempting to show that Hustle and Del Mar are “alter-

egos” or “sister corporations,” that analysis is not necessary to a finding that Riff

breached the Agreement.

       Defendant Wright argues that it would be unjust to enforce the non-compete

against Riffe simply because his boss started a competing company, with certain

overlapping employees and a shared address and phone number. (Doc. 42 at 7).

However, that is not what Plaintiff is asking the Court to do here. The significant

circumstantial evidence, most notably the timing of Riffe’s departure and TQL’s decline

in business from Del Mar, the fact that Hustle’s two brokers had no prior experience,

Riffe’s close working relationship with both Hustle employees (as demonstrated by the e-

mail chains), and Riffe’s lead-up text-messages with Wright demonstrate a high

probability that Riffe was performing services as a broker for Hustle and/or Del Mar, or

at least consulting with Hustle and/or Del Mar regarding the brokering of freight. Cf.

Polymet Corp. v. Newman, No. 1:16-cv-734, 2016 WL 4449641, at *4 (S.D. Ohio Aug.

24, 2016) (finding likelihood of success on the merits as to trade secrets violation based



                                             10
on circumstantial evidence, including employee’s plans to form competitor prior to

leaving company).

       Moreover, the same circumstantial evidence supports a finding that Riffe used his

knowledge of TQL’s confidential information and trade secrets, especially regarding its

business with Del Mar, to assist Hustle and/or Del Mar in brokering freight. The

circumstantial evidence as to the allegation that Riffe has solicited clients consists of the

fact that several of Hustle’s clients happen to be former TQL clients. This evidence is

weaker than that supporting Plaintiff’s other breach of contract claims, considering

Wright’s plausible assertion that he already had contacts with Hustle’s clients through his

work for Del Mar. Regardless, while Plaintiff may need to show more to succeed on the

merits, at this stage, the circumstantial evidence summarized above is sufficient to show a

strong likelihood that Riffe breached his Non-Compete Agreement with TQL.

       As a final note, Defendants do not challenge, generally, the reasonableness of

Riffe’s Non-Compete Agreement. Courts have upheld as enforceable similar TQL non-

compete agreements with one-year restrictive periods, while modifying the scope of

agreements to the trucking brokerage industry. See e.g., Total Quality Logistics, LLC v.

OTC Logistics LLC, No. 1:19-cv-151, 2019 WL 1300223, at *3-4 (S.D. Ohio Mar. 21,

2019). Thus, Riffe’s Agreement would likely be found reasonable with the same

modification, limiting the Agreement’s restrictions to Riffe’s participation in the truck

brokering industry only.

       Riffe separately asserts that at this point, his one-year Non-Compete Agreement

has expired. (Doc. 42 at 2). Riffe is correct that over one year has passed since he left

                                              11
his position at TQL on July 6, 2018. (Doc. 2 at ¶ 6). However, a non-compete agreement

cannot expire while its enforceability is being litigated. OTC Logistics, 2019 WL

1300223, at *5 (citing Rogers v. Runfola & Assocs. Inc., 565 N.E.2d 540, 544 (Ohio

1991)). Instead, the agreement is equitably tolled to afford the litigants the benefit of

their bargain. Id. Further, when a court finds a violation of a non-compete agreement

that has elapsed, the court can choose to extend the agreement for a period it deems

appropriate. III’s Hotshot, Inc., 2017 WL 5972001 at *5. Here, Plaintiff initiated the

lawsuit to enforce the Agreement prior to its expiration; thus, the one-year period is

equitably tolled. The Agreement remains in effect for the time being and may be

extended by the Court if Plaintiff ultimately wins on the merits.

       b.     Claims against Hustle and Del Mar

       Plaintiff’s renewed motion for preliminary injunction also asserts claims against

Hustle and Del Mar for allegedly interfering with Riffe’s Agreement and for

misappropriating TQL’s trade secrets in violation of the Ohio Uniform Trade Secrets Act,

Revised Code § 1333.61, et seq. (Doc. 28 at 27-28).

       In Ohio, to establish a claim of tortious interference with a contract or business

relationship, a plaintiff must show: (1) the existence of a contract, (2) the wrongdoer’s

knowledge of the contract, (3) an intentional and improper act by the tortfeasor

interfering with the contractual or business relationship, (4) a lack of privilege on the part

of the tortfeasor, and (5) resulting damages. AK Steel Corp. v. Miskovich, No. 1:14-cv-

174, 2014 WL 11881030, at *6 (S.D. Ohio Mar. 3, 2014) (citing Clark v. Christ Hosp.,

No. C-060342, 2007 WL 2404143, at *3 (Ohio Ct. App. Aug. 24, 2007)). Here,

                                             12
Del Mar employee and Hustle founder, Brian Wright, discussed with Riffe the possibility

of him joining Del Mar. Wright was aware of Riffe’s non-compete and consulted with an

attorney-acquaintance regarding its scope who advised that the Agreement precluded

Riffe from brokering freight for Wright, even in-house. (Wright Depo. at 160-162).

Nevertheless, Wright proceeded to offer Riffe a job at Del Mar, and based on the

circumstantial evidence summarized above, there is a substantial likelihood that Riffe

began assisting Del Mar and/or Hustle broker freight in violation of the Agreement.

Accordingly, TQL has demonstrated a substantial likelihood that Del Mar and/or Hustle,

through the actions of Wright, tortiously interfered with Riffe’s Non-Compete

Agreement, resulting in a loss of business.

       Under the Ohio Uniform Trade Secrets Act, “actual or threatened

misappropriation” may be enjoined. R.C. § 1333.62(A) (emphasis added). To succeed

on a claim under this statute, a plaintiff must demonstrate the following by a

preponderance of the evidence: (1) the existence of a trade secret; (2) the acquisition of a

trade secret as a result of a confidential relationship; and (3) the unauthorized use of a

trade secret. MEMC Elec. Materials, Inc. v. Balakrishnan, No. 2:12-cv-344, 2012 WL

3962905, at *6 (S.D. Ohio Sept. 11, 2012) (citing Heartland Home Fin., Inc. v. Allied

Home Mortg. Capital Corp., 258 F. App’x 860, 861 (6th Cir. 2008)). Further, under the

inevitable disclosure doctrine, a threatened misappropriation of trade secrets can be

shown by “facts establishing that an employee with detailed and comprehensive

knowledge of an employer’s trade secrets and confidential information has begun

employment with a competitor of the former employer in a position that is substantially

                                              13
similar to the position held during the former employment.” Polymet, 2016 WL

4449641, at *4 (citing Proctor & Gamble Co. v. Stoneham, 747 N.E.2d 268, 279 (Ohio

Ct. App. 2000)).

       Although TQL has not presented direct evidence that Riffe shared trade secrets

with either Del Mar or Hustle, Plaintiff has demonstrated that Riffe received extensive

training as a broker during his time at TQL and possessed an intimate knowledge of

TQL’s business, having been exposed to confidential information, including customer

lists and TQL’s rate matrix. (Riffe Depo. at 22, 54). In addition, on his last day, Riffe

took with him statistics related to loads, sales, and on-time deliveries, as well as TQL’s

Sales Training Playbook and other training and orientation materials. (Doc. 28 at 13).

Regardless of whether Riffe was technically employed by Del Mar or Hustle, the

accumulated circumstantial evidence demonstrates a high probability that Riffe was

helping to broker freight by employing the knowledge he obtained working at TQL. It is

not a stretch to assume that Riffe shared this knowledge with Wright and the two other

Del Mar/Hustle employees with whom he worked, Hernandez and Campbell. As such,

TQL has succeeded in demonstrating a high likelihood of success as to its trade secret

misappropriation claim against Hustle and Del Mar.

B.     Irreparable Harm

       The second factor is whether Plaintiff will suffer irreparable harm absent

injunctive relief. Louisiana-Pacific Corp., 305 F.3d at 517. In order to demonstrate that

the resulting harm would be irreparable, Plaintiff must show that it “will suffer actual and

imminent harm rather than harm that is speculative or unsubstantiated.” Abney v. Amgen,

                                             14
Inc., 443 F.3d 540, 552 (6th Cir. 2006). Harm is irreparable if it cannot be fully

compensated by monetary damages. Overstreet, 305 F.3d at 578. Such harm may come

in the form of a loss of customer goodwill and fair competition. See also AK Steel Corp.,

2014 WL 11881030, at *5. Moreover, the Supreme Court of Ohio has held that

injunctive relief is the appropriate remedy in cases involving misappropriation of a

former employer’s trade secrets. Valco Cincinnati, Inc. v. N & D Mahining Serv., Inc.,

492 N.E.2d 814, 819 (Ohio 1986).

       TQL asserts that without a preliminary injunction, it will continue to suffer from

lost sales and a loss of customer goodwill due to Del Mar, Hustle, and Riffe’s continued

use of TQL’s trade secrets and confidential information. (Doc. 28 at 30). Mark

Bostwick, TQL’s risk manager, states in his declaration that in November 2018, he

investigated a sharp decline in billing from Del Mar, and upon further investigation,

learned that Hustle is now brokering freight for Del Mar and several other TQL

customers. (Doc. 28-1 at ¶¶ 8-9). Considering the Court’s finding that Riffe was likely

assisting Hustle and/or Del Mar engage in freight brokering using confidential

information he obtained during his time at TQL, as well as the nature of the alleged harm

(loss of business and customer goodwill), the Court finds that Plaintiff has adequately

demonstrated that irreparable harm would ensue absent a preliminary injunction.

C.     Harm to Others

       The third factor in the preliminary injunction analysis is whether granting the

injunctive relief would harm the party enjoined or other non-parties. Consequently, the

Court must balance the irreparable injury the Plaintiff would suffer if its motion for

                                             15
injunctive relief is denied against any harm which would be suffered by others, including

Riffe, Del Mar, and Hustle, as a result of granting the injunction. Martin-Marietta Corp.

v. Bendix Corp., 690 F.2d 558, 568 (6th Cir. 1982).

       Defendants Del Mar and Hustle argue that Plaintiff’s request for a preliminary

injunction enjoining Riffe from further violating his Non-Compete Agreement and

enjoining Del Mar and Hustle from misappropriating TQL’s trade secrets and interfering

with TQL’s contractual relationship with Riffe is vague, making it difficult to determine

the extent of the harm Defendants would suffer were the Court to issue the preliminary

injunction. (Doc. 36 at 19). However, an appropriately-tailored preliminary injunction

would allay Defendants’ concerns by providing clarity and minimizing harm to the Del

Mar and Hustle.

       Based on the scope of Riffe’s Non-Compete Agreement and with the facts

presently before the Court, should the injunction issue, the Court finds that Riffe could

continue his employment with Del Mar as a sales assistant, so long as he is not brokering

freight or consulting with Hustle or Del Mar regarding brokering freight. Riffe would

also not be permitted to solicit TQL customers or share his knowledge of TQL’s trade

secrets and confidential information. Therefore, the harm to Riffe, in particular, resulting

from a preliminary injunction would not be substantial. Moreover, Del Mar and Hustle

could continue business as usual, as long as they are not using Riffe to broker freight or

using TQL trade secrets gained from Riffe to gain an unfair competitive advantage.

       On the other hand, the potential harm to TQL by allowing Riffe to continue

violating his Non-Compete Agreement by brokering freight and soliciting TQL clients

                                            16
for Del Mar and/or Hustle is significant. TQL has already experienced a decline in

business from certain customers following Riffe’s departure, which are now using Hustle

instead. Accordingly, the potential irreparable harm to TQL in the absence of a

preliminary injunction outweighs the potential harm to each of the Defendants. Thus,

this factor also weighs in favor of granting the preliminary injunction.

D.     Public Interest

       The final factor courts consider is whether granting the injunction would affect the

public interest. Under Ohio law, “[p]reserving the sanctity of contractual relations and

preventing unfair competition have traditionally been in the public interest.” OTC

Logistics LLC, 2019 WL 1300223, at *5 (quoting UZ Eng’red Prods. Co. v. Midwest

Motor Supply Co., Inc., 770 N.E.2d 1608, 1081 (Ohio Ct. App. 2001)). A preliminary

injunction in this case would serve those precise interests. Accordingly, this factor

weighs in favor of granting injunctive relief.

       In balancing the four factors pertaining to injunctive relief, especially considering

the high probability of success on the merits, as well as the risk of irreparable harm, the

Court finds that a preliminary injunction against Defendants Riffe, Del Mar, and Hustle is

appropriate to preserve the status quo until this case is decided on the merits. The scope

of the injunction is detailed below.

                                   IV. CONCLUSION

       Based upon the foregoing, Plaintiff’s renewed motion for preliminary injunction

(Doc. 28) is GRANTED. The following injunctive relief is put in place effective

immediately:

                                             17
        1. Riffe is preliminarily enjoined from breaching his “Employee Non-Compete,
           Confidentiality, and Non-Solicitation Agreement” with TQL, dated January 9,
           2012; specifically, Riffe is enjoined from (a) consulting with or being
           employed by Hustle Logistics, (b) participating in or assisting with freight
           brokering in his role as a sales assistant for Del Mar Packing, (c) soliciting
           TQL customers, and/or (d) disclosing TQL’s confidential information and
           trade secrets; and

        2. Hustle Logistics, Del Mar Packing, LLC, and Del Mar Farms are preliminarily
           enjoined from misappropriating TQL’s trade secrets and from tortiously
           interfering with TQL’s contractual relationship with Riffe by using his
           knowledge of TQL’s trade secrets to broker freight.

        3. Defendants need not post a bond.

        IT IS SO ORDERED.

Date:         10/28/19
                                                           Timothy S. Black
                                                           United States District Judge




                                              18
